Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9, 10, 12-14, 21-29, 31 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in newly amended claim(s) 9 and 27.  Case in point, newly amended claim 9 teaches a device wherein “…at least one gate on the fin, wherein the at least one gate comprises a gate electrode, a high-k dielectric layer disposed between the gate electrode and the fin and disposed on and in contact with at least one side of the gate electrode, and a spacer disposed on and in contact with the high-k dielectric layer on at least one side of the gate electrode: and at least two sources/drains (S/Ds), each S/D disposed on and/or in the fin adjacent to the spacer on each side of the at least one gate: wherein the fill metal is also disposed adjacent to both sides of the at least one gate on the fin and in contact with each S/D.”; claim 27 teaches a device wherein “…a fin on an active region of the semiconductor substrate; a second plurality of gates, wherein each gate comprises a gate electrode and a high-k dielectric layer disposed between the gate electrode and the fin and touching at least one side of the gate electrode; and a spacer touching the high-k dielectric on the sides of at least one gate electrode of the second plurality of gates.”



These limitation, in combination with the other limitations mentioned in claim 9 and 27, teaches a semiconductor device and/or method of manufacturing novel in the art.  Dependent claims are allowed based on their dependency.
Claim 21 is allowed for similar reasons, as mentioned in previous action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894